DeBRULER, Justice,
dissenting.
The plea of guilty was accepted on September 1, 1982, after the effective date of the rule announced in German v. State (1981), Ind., 428 N.E.2d 234, requiring strict compliance by the trial courts of the State with the provisions of the guilty plea statute then existing, which statutory provisions were declared required by due process of law in the case of Austin v. State (1984), Ind., 468 N.E.2d. 237. Both of these cases were recently overruled in White v. *1100State (1986), Ind., 497 N.E.2d 893. For the reasons stated in my dissent in White v. State supra, I would reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the plea of guilty. In the situation presented in this case, I do not believe that it can be said that a criminal defendant has made an informed decision to plead guilty. The defendant was informed of the range of sentences authorized by the criminal statute when told of the minimum and maximum possible ones. But there is no documentation that he was ever supplied with the information that prior convictions can have a sentence enhancing effect. Thus at the crucial times when deciding whether to accept the State's offer of a medium range sentence and when deciding whether to give up the right to a trial, we cannot know whether he had had a decent opportunity to explore the sentence enhancing effect which his own conviction might have, and then to relate that to other factors, including those which might have a sentence diminishing effect. I believe that the legislature in enacting the guilty plea statutes requiring the court before accepting a plea of guilty to make sure that this knowledge is with the defendant, wanted the highest level of assurance from the judiciary that criminal defendants have been afforded a full and fair opportunity to make such an evaluative exploration. I continue to regard it as imperative to vigorously enforce the requirements of the statute.